DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II in the reply filed on 14 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 April 2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 29 January 2019. It is noted, however, that applicant has not filed a certified copy of the 108201378 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 2-4 and 6-9 are objected to because of the following informalities:  there are multiple minor grammatical and/or typographical errors throughout the claims (perhaps associated with translation from the foreign application).  See for example “in 90 degree angle” and “and Inserting” at the end of claim 3, and “pivoted connected” and “pivoted closed to said…” in claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites “a first means is a stational base for…” in line 4.  It is unclear if the language is intended to invoke 35 USC 112 (f) or not.
In claims 3 and 7 line 9, it is unclear what “suspended support” is intended to indicate.  It is unclear how “long” should be interpreted (see line 10).  Claims 3 and 7 recite the limitation "the side" in line 12, “the other end” in line 15, “the open side” in lines 15-16, “the first end” and “the side” in line 18.  There is insufficient antecedent basis for these limitation in the claims. Further, the last indent of claims 3 and 7 (“Inserting said rollers…”) is unclear as in appears to be a method step appended to a product claim.
Claims 4 and 8 recite the limitation "the standing up motion" in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites “bottom spring” in line 2.  Should this be a bottom spring arm?  Claim 9 recites the limitation "the compression load… and expanding thrust" in lines 2-3, “the side” in line 4, “said bottom spring arm” in line 5, “the side” in line 5, and “said top and bottom arms” and “said read end” in line 7.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear what “arms are pointing said read end” is intended to convey.  Finally, it is unclear what “loosely” in the last indent might encompass.
Claims 3, 4, and 6-9 are deemed indefinite because they are dependent on an indefinite claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hector (US Patent Number 10449100).
Regarding claim 2, Hector discloses a slidable seat apparatus to reduce the muscle force required for individual standing up from a chair, a toilet seat, a commode, a wheel chair, a rollator seat or a walker seat, said apparatus comprises: a first means (54) is a stational base for transferring the sitting weight down; 15a second means (52) to carry buttocks; and a slidable means (including 60) to slide said second means over said first means linearly toward directions of front and rear ends of said first means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hector in view of Freed et al (US Patent Number 7380881.  Hector discloses an apparatus as explained above but does not disclose details of the slidable means or a re-track means.  Freed discloses a related device including a slidable portion (12) and a fixed portion (40); said slidable portion comprises multiple roller assemblies (60, 60a) and multiple roller shaft brackets (60b); said roller assembly comprises a roller shaft and two rollers; said rollers are mounted on either end of said roller shaft and are capable to spin on said roller shaft freely;  a pair of said roller shaft brackets are mounted on said roller shaft and suspended support the roller shaft and rollers; said fixed portion comprise a pair of long U-shape channels (62) for said rollers to run freely; said long U-shape channels are fixed on the side of a first means facing a second means, positioned in parallel and square to each other, one end of said U-shape channel points to said front end of said first means and the other end of said U-shape channel points to said rear end of said first means, the open side of the first U-shape channel is facing the open side of the second U-shape channel; the first end of said brackets are fixed on the side of said second means facing said first means in two rows to hang said roller shafts in 90 degree angle to said U-shape channels; and inserting said rollers into the U-shape channel to connect said slidable portion and said fixed potion, and unite said slidable seat apparatus (this is the arrangement as best understood), and further comprising at least one re-track means (50) for pulling back said second means after completed a standing up motion; said re-track means is located between said first means and said second means; a first end of said re-track means is fixed on said first means;  a second end of said re-track means is fixed on said second means; upon forward sliding said second means extends said re-track means and builds up energy on said re-track means; and releasing said built up energy on said re-track means pulls back said second means (this is the general manner of operation though it may not clearly be oriented as claimed).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hector in view of Paxon (US Patent Number 5898953).  Hector discloses an apparatus as explained above including a third means (12) pivoted connected on said front end of said first means but does not disclose a lifting member.  Paxon discloses a related device including a lifting member (5) positioned between a first means and a third means to reserve energy upon said first means being pivoted close to said third means and to 15release said reserved energy upon said first means being pivoted open relative to said third means (this is the general manner of operation), wherein said lifting member comprises:  25a coil spring with top spring arm and bottom spring to transfer the compression 15load on sitting down and expanding thrust on standing up; said top spring arm is pressing on the side of said first means facing said third means and said bottom spring arm is pressing on the side of said third means facing said first means;  5both said top and bottom arms are pointing said read end of the first means direction; a pair of spring brackets fixed on the side of said first means facing said third means to hold a spring shaft on both ends of said spring shaft; and said spring shaft connects said spring shaft and said coil spring loosely (see figures; this is the arrangement as best understood).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hector in view of Paxon and further in view of Freed.  Hector, modified as described, discloses an apparatus as explained above but does not disclose details of the slidable means or a re-track means.  Freed discloses such features as explained above (see the rejection of claims 3 and 4).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide slidable and re-track means as taught by Freed in Hector’s apparatus because this could provide additional comfort, convenience, and security for a variety of users.  Note that while the combination is viewed as providing the arrangement as claimed, the particular orientation and arrangement of components may not be clear.  However, as changes in size, shape, and arrangement of components requires only routine skill in the art, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort and support for various users.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/776111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the claimed arrangement of components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636